Title: To Thomas Jefferson from Thomas Paine, 29 August 1807
From: Paine, Thomas
To: Jefferson, Thomas


                        
                            Broome Street New York Augst 29.
                        
                        
                        
                        I send you a model of a proposed method of firing Guns from a gun boat; which, if it answers, will encrease
                            the power of a gun boat in nearly the proportion of 20 to 12.
                        Instead of one gun, or one gun at the head and another at the stern, let there be two guns moving in separate
                            grooves which terminate in one at the head of the boat as in the model.
                        The mode of operation will then be, that while one gun is hauling up, and discharging, and recoiling back in its own groove, the other will be springing and loading
                            and ready to take its place. By this means no time will be lost.
                        I sent to Commodore Rogers at the Navy yard, long Island, to come and see the model which he did. He is
                            desirous of making the experiment, and wished me to mention it to you that you would authorise him to do it. He proposes
                            making the experiment on a platform on the ground. You will observe that the guns and the grooves they run in are marked
                            1, 1-2, 2. Slide one of the guns up to the head, it will lay in a strait line with the boat, and as it cannot pass the
                            point of the inner angle it will recoil back in its own groove and make room for the other gun to take its place. I will
                            superintend the experiment.
                        Please to acknowledge the receipt of the model.
                        
                            NB The single groove at the Stern is for the purpose of moving one of guns into for a Sternchaser should
                                it be wanted.
                        
                    